Citation Nr: 0313701	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  93-04 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
strain of the low back and hip, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
right upper extremity disorder, initially established under 
the provisions of 38 U.S.C.A. § 1151, currently evaluated as 
40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to February 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from (1) a November 1992 rating decision in 
which the RO denied an increased rating for veteran's 
service-connected strain of the lumbar spine and pelvis 
disorder; (2) a January 1996 rating decision in which the RO 
denied TDIU; and (3) an August 1996 rating decision in which 
the RO denied an increased evaluation for a right upper 
extremity disability, initially established under 38 U.S.C.A. 
§ 1151.  The veteran filed notices of disagreement in January 
1993, November 1996, and October 1996, respectively.  A 
statement of the case (SOC) concerning the issue of an 
increased rating for veteran's service-connected strain of 
the lumbar spine and pelvis disorder was issued in February 
1993; the remaining issues were addressed by statements of 
the case (SOCs) issued in November 1996.  The veteran 
submitted a substantive appeal in March 1993, December 1996, 
and November 1996, respectively.  An RO hearing before a 
local hearing officer was held in March 1997.  In October 
2002, the Board undertook further evidentiary development of 
the claims on appeal, pursuant to 38 C.F.R. § 19.9 (2002).  


REMAND

The veteran and his representative contend that his service-
connected low back, hip, and right upper extremity 
disabilities are more disabling than currently evaluated, and 
warrant higher schedular ratings.  Specifically, the veteran 
maintains that his service-connected strain of the low back 
and hip meets the criteria for a 60 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, and his 
service-connected right upper extremity disorder warrants a 
rating of 60 percent.  In addition, the veteran contends that 
his service-connected disabilities result in the inability to 
obtain employment.

The RO last reviewed the issues on appeal in May 2002, at 
which time a supplemental SOC (SSOC) was issued.  The 
additional evidence added to the claims file pursuant to the 
Board's development includes medical records from the VA 
Medical Center (VAMC) in Providence, Rhode Island, dated from 
February 2000 to March 2003.  However, the Board is unable to 
render a decision on the basis of such evidence at this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matters on appeal must be 
returned to the RO for consideration of the claims in light 
of all additional evidence added to the record since the May 
2002 SSOC.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must provide 
full reasons and bases for its 
determinations.

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

